31 So. 3d 328 (2010)
E.D., a child, Appellant,
v.
STATE of Florida, Appellee.
No. 4D09-516.
District Court of Appeal of Florida, Fourth District.
April 7, 2010.
Carey Haughwout, Public Defender, and Patrick B. Burke, Assistant Public Defender, West Palm Beach, for appellant.
Bill McCollum, Attorney General, Tallahassee, and James J. Carney, Assistant Attorney General, West Palm Beach, for appellee.
FARMER, J.
Upon the State's concession of error, which we accept, the judgment of conviction for criminal mischief is reversed and the case remanded for a judgment of dismissal as to that charge. There is no evidence that, in striking the vehicle of another while backing from a parking space, defendant acted willfully or maliciously. The only thing proven is negligent operation of a motor vehicle.
Reversed.
HAZOURI and DAMOORGIAN, JJ., concur.